                                            Case 3:19-cv-08316-SI Document 24 Filed 03/31/21 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     CRAIG ERVIN WIMBERLY,                               Case No. 19-cv-08316-SI
                                   8                    Plaintiff,
                                                                                             ORDER DENYING MOTION TO
                                   9             v.                                          ALTER OR AMEND JUDGMENT
                                  10     A. CUEVAS,                                          Re: Dkt. No. 22
                                  11                    Defendant.

                                  12
Northern District of California
 United States District Court




                                  13          On March 9, 2021, defendant’s motion for summary judgment was granted and the action

                                  14   was dismissed because plaintiff failed to exhaust administrative remedies before filing suit. Plaintiff

                                  15   now moves, under Federal Rule of Civil Procedure 59(e), to alter or amend the judgment. Docket

                                  16   No. 22. A motion for reconsideration under Rule 59(e) ‘“should not be granted, absent highly

                                  17   unusual circumstances, unless the district court is presented with newly discovered evidence,

                                  18   committed clear error, or if there is an intervening change in the law.”’ McDowell v. Calderon, 197

                                  19   F.3d 1253, 1255 (9th Cir. 1999) (citation omitted) (en banc). Plaintiff does not meet this standard;

                                  20   his Rule 59(e) motion simply further presses his argument (that a threat of retaliation made

                                  21   administrative remedies unavailable) that the court already considered and rejected. The Rule 59

                                  22   motion to alter or amend the judgment is DENIED. Docket No. 22.

                                  23          IT IS SO ORDERED.

                                  24   Dated: March 31, 2021

                                  25                                                    ______________________________________
                                                                                        SUSAN ILLSTON
                                  26                                                    United States District Judge
                                  27

                                  28
